 

 

AO 2458 3 Rev. 02/08/2019} Judgment in a Criminal] Petty Case (Modified)

es it
a 1d us

ee soc a

 

 

 

  

 

 

UNITED STATES DISTRICT COURT) jy 22 207
SOUTHERN DISTRICT OF CALIFORNIA
United States of America JUDGMENT IN ERIMTNAL:CASE. an
Vv. , ; , (For Offenses CommitteeOn or After Nomember. 1, 1987) sean Sram
Ivan Antonio Cabrera ; - Case Number: 3:19-mj-23427

Merle N Schneidewind

Defendant's Aitorney —

 

REGISTRATION NO. 88444298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

L} was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense{s):

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 -  JLLEGAL ENTRY (Misdemeanor) . 1
Cl The defendant has been found not guilty on count(s) _
‘ Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Cones SERVED C) ___ days

 

Assessment: $10 WAIVED & Fine: WAIVED

{X| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case

 

_ IT TS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
- of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

ips Se ?
ff ett
EH CONS

DUSM HONORABLE ROBERT A. MCQUAID
UNITED STATES MAGISTRATE JUDGE

 

  

Received

 

Clerk’s Office Copy : | | 3:19-mj-23427

 
